ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Norfolk Dredging Company                    )       ASBCA Nos. 61071, 61595
                                            )
Under Contract No. W912BU-15-C-0034         )

APPEARANCE FOR THE APPELLANT:                       W. Ryan Snow, Esq.
                                                     Crenshaw, Ware & Martin, P.L.C.
                                                     Norfolk, VA

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Amanda G. Phily, Esq.
                                                    Maria T. Guerin, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Philadelphia

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: May 29, 2019




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61071, 61595, Appeals of Norfolk
Dredging Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals